DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Trevor Grove on 19 October 2021.



37.	(Canceled)

The remaining claims are as presented in the amendment of 16 August 2021.

Allowable Subject Matter
Claims 1, 6, 7, 9-19, 24, 25, 27-30, and 32-36 are allowed.
Applicant’s arguments, see page 13 of the Applicant’s Remarks, filed 16 August 2021, with respect to the rejection of claims 25, 27, and 28 have been fully considered and are persuasive.  The rejection of claims 25, 27, and 28 has been withdrawn. 
Applicant’s arguments, see pages 13-14 of the Applicant’s Remarks, filed 16 August 2021, with respect to the rejection of claims 1, 6, 7, 9-19, 24, 25, 27-30, and 33-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1, 6, 7, 9-19, 24, 25, 27-30, and 33-35 has been withdrawn. 
As noted in the Applicant’s Remarks, claim 1 has been amended to include the subject matter of previous claim 31 and claim 19 has been amended to include substantially the same subject matter.  The reasons for indicating allowable subject matter in claim 31 were provided in the Office Action of 16 April 2021.  Therefore, the reasons for allowance are clear on the record and need not be reproduced here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864